DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 12/7/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-2, 5, 10-12, 15, and 20 are pending. Claims 3-4, 6-9, 13-14, and 16-19 have been previously cancelled. Claims 1, 10, 11, and 20 have been amended.  Claims 1, 10, 11, and 20 are the independent claims.  This FINAL Office action is in response to “Amendments and Remarks” on 5/25/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/25/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claims 11-12, and 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-12, and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 11-12, and 15 a lane-change recognition unit configured to collect vehicle information and determine a possibility of cut-in. In the specification, the corresponding structure found was “the terms, such as 'unit' or 'module' , 'controller', etc., should be understood as a unit that processes at least one function or operation and that may be embodied in a hardware manner (e.g., a processor), a software manner, or a combination of the hardware manner and the software manner” [Specification, ¶ 0036]. 
Office Note: Based on the specification, the corresponding structure found was processors.
Claims 11-12, and 15-16 a path generation unit configured to generate a traveling path. In the specification, the corresponding structure found was “the terms, such as 'unit' or 'module' , 'controller', etc., should be understood as a unit that processes at least one function or operation and that may be embodied in a hardware manner (e.g., a processor), a software manner, or a combination of the hardware manner and the software manner” [Specification, ¶ 0036]. 
Office Note: Based on the specification, the corresponding structure found was processors.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 10-12, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “recognizing the preceding vehicle that cuts in ahead of the front vehicle, which is located in front of the host vehicle, in order to detect the yielding target vehicle in advance” and the metes and bounds of this claim are unclear, thus indefinite. First, recognizing the preceding vehicle, is already been estimated, thus what more needs to be accounted for. Further, the next limitation states that the preceding vehicle will cut in, in front of the vehicle in front of you, thus it is again, unclear what new is being claimed. Finally, in order to detect the yielding target vehicle in advance, appears to have zero measurable limitations and further appears to be intended use. Would merely detecting a vehicle that will cut in, in front of a front vehicle, read on this, since it is in advance? As currently presented, Claim 1 fails to clearly state the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any detecting of a vehicle preceding self vehicle as a possible cut in. Appropriate action is required.
Claim 1 states “maintaining a short distance from the yielding target vehicle in order to prevent the entry of other vehicles into the traveling lane” and these limitation is unclear as it fails to clearly recite the metes and bounds of the claims. First, what is a short distance and what is not? Does this value change, or is it a known threshold distance? Second, again, using terms such as “in order” create an intended use scenario, where if you have a known distance, would that not read on the claims if cars could not or would not enter? As currently presented. Claim 1 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret any following of a distance as reading on this claim.  Appropriate action is required.
Claim 10 is rejected under the same rational as Claim 1.
Claim 11 is rejected under the same rational as Claim 1.
Claim 20 is rejected under the same rational as Claim 1.
Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5,  10-12, 15, and 20 are rejected under 35 USC 103 as being unpatentable over D’sa et al. (United States Patent Publication 2019/0329779) in view of Okajima et al. (United States Patent Publication 2019/0367034) and in further view of Ito et al. (United States Patent Publication 2020/0094830).
With respect to Claim 1: While D’sa discloses “A vehicle running control method, comprising” [D’sa, Abstract]; 
“when a junction section lane is present adjacent to a traveling lane of a host vehicle” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10];
“collecting, by one or more processors, vehicle information of at least one junction section lane vehicle among a plurality of junction section lane vehicles that are traveling in the junction section lane” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 
“determining, by the one or more processors, a possibility of cut-in of the at least one junction section lane vehicle based on the collected vehicle information” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 
“and whether the traveling lane is congested” [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]; 
“and controlling, by the one or more processors, at least one of a traveling path or a traveling velocity of the host vehicle based on the determined possibility of cut-in so as to display an intention to yield “[D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10];
“wherein whether the traveling lane is congested is determined by comparing a first velocity flow, which corresponds to an average velocity of a front vehicle traveling in the traveling lane” [D’sa, ¶ 0063];
“wherein determining the possibility of cut-in comprises: estimating a cut-in point of a preceding vehicle that cuts in ahead of the front vehicle” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“among the plurality of junction section lane vehicles” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“when the first velocity flow is less than the critical value” [D’Sa, ¶ 0069-0078 and Figure 4]; 
“and determining a vehicle adjacent to the estimated cut-in point, among junction section lane vehicles behind the preceding vehicle, as a yielding target vehicle” [D’Sa, ¶ 0069-0078 and Figure 4];
“and wherein controlling at least one of a traveling path or a traveling velocity of the host vehicle comprises: detecting lateral behavior of the yielding target vehicle through a sensor” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153]; 
“generating a path following the front vehicle while maintaining a predetermined distance from the yielding target vehicle when no lateral behavior of the yielding target vehicle is detected” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153]; 
“and reducing the traveling velocity and maintaining a predetermined safe distance from the yielding target vehicle when the lateral behavior of the yielding target vehicle is detected” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153];
“wherein the vehicle running control method further comprises: recognizing the preceding vehicle that cuts in ahead of the front vehicle, which is located in front of the host vehicle, in order to detect the yielding target vehicle in advance” [D’Sa, ¶ 0050-0054, 0069-0078, 0097, and 0130-0153];
D’sa does not specifically comparing with a value or that following distance is controlled.
Okajima, which is also a vehicle control system that controls vehicles during merging teaches “The vehicle running control method according to claim 1, wherein whether the traveling lane is congested is determined by comparing a first velocity flow, which corresponds to an average velocity of a front vehicle traveling in the traveling lane, with a critical value” [Okajima, ¶ 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okajima into the invention of D’sa to not only include using average velocity of travel lanes in merging situations as D’sa discloses but to also use the average speed data compared to threshold values as taught by Okajima with a motivation of creating a more robust system that can account for different situations. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during merging situations and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Ito, which is also a vehicle control system that controls vehicles during merging teaches “maintaining a short distance from the yielding target vehicle in order to prevent the entry of other vehicles into the traveling lane” [Ito, ¶ 0020-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ito into the invention of D’sa to not only include using vehicle speeds and locations in merging situations as D’sa discloses but to also change following distances when vehicle merge as taught by Ito with a motivation of creating a more robust system that can prevent unwanted cut ins [Ito, ¶ 0021]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during merging situations and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: While D’sa discloses “The vehicle running control method according to claim 1, wherein collecting the vehicle information comprises collecting a position and a velocity of each of the plurality of junction section lane vehicles through a sensor” [D’sa, ¶ 0003, 0083, and 0063];
D’sa does not specifically state acceleration.
Okajima, which is also a vehicle control system that controls vehicles during merging teaches “The vehicle running control method according to claim 1, wherein collecting the vehicle information comprises collecting a position, a velocity, and an acceleration of each of the plurality of junction section lane vehicles through a sensor” [Okajima, ¶ 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okajima into the invention of D’sa to not only include using vehicle position and velocity data in merging situations as D’sa discloses but to also use acceleration data sets in merging situations as taught by Okajima with a motivation of creating a more robust system that can account for different situations. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during merging situations and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 5: D’sa discloses “The vehicle running control method according to claim 1, wherein determining the possibility of cut-in is performed based on a predetermined trigger signal” [D’Sa, ¶ 0050-0058];
“and the predetermined trigger signal is generated when a second velocity flow, which is calculated by applying a predetermined weight to an average velocity of the plurality of junction section lane vehicles, is less than a critical value” [D’Sa, ¶ 0050-0058].
With respect to Claim 10: all limitations have been examined with respect to the method in claim 1. The medium taught/disclosed in claim 10 can clearly perform the method of claim 1. Therefore claim 10 is rejected under the same rationale.
With respect to Claim 11: all limitations have been examined with respect to the method in claim 1. The apparatus taught/disclosed in claim 11 can clearly perform the method of claim 1 and further the cited prior art discloses adjusting the kinematic parameter of the host vehicle, thus accelerating or decelerating the vehicle [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]. Therefore claim 11 is rejected under the same rationale.
With respect to Claims 12 and 15: all limitations have been examined with respect to the method in claims 2 and 5. The apparatus taught/disclosed in claims 12 and 15 can clearly perform the method of claims 2 and 5. Therefore claims 12 and 15 are rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the method in claim 1. The apparatus taught/disclosed in claim 20 can clearly perform the method of claim 1 and further the cited prior art discloses adjusting the kinematic parameter of the host vehicle, thus accelerating or decelerating the vehicle [D’sa, ¶ 0041, 0069-0078, 0097, 0130-0153 and Figures 3 and 10]. Therefore claim 20 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant' s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669